Title: From John Adams to Thomas Jefferson, 11 June 1822
From: Adams, John
To: Jefferson, Thomas



Dear Sir.
Montezillo June 11th 1822.

Half an hour ago I received, and this moment have heard read, for the 3d. or 4th. time, the best letter that ever was written by an Octogenarian, dated June the first. It is so excellent that I am under an almost invincible temptation to commit a breach of trust by lending it to a printer. My Son Thomas Boylston—says it would be worth $500—to any Newspaper in Boston—But I dare not betray your confidence.
I have not strained my wrist, but both my hands & arms are so overstrained that I cannot write a line.
Poor Stark could remembered nothing and could talk of nothing but the battle of Bennington. Poor Thomson is not quite so reduced. I cannot mount my horse, but I can walk three miles over a rugged rocky Mountain, and have done it within a month, yet I feel when setting in my Chair as if I could not rise out of it, and when risen as if I could not walk across the room. My sight is very dim; hearing pretty good; memory poor enough.
I answer your Question: Is death an evil? It is not an evil: it is a blessing, to the individual, and to the World—Yet we ought not to wish for it, till life becomes insupportable. We must wait the pleasure and convenience of the Great Teacher. Winter is as terrible to me as to you. I am almost reduced in it to the life of a Bear or a Torpid Swallow. I cannot read, but my delight is to hear (reading) others read, and I tax all my friends most unmercifully and Tyrannically against their consent.
“The Ass” has kicked in vain—All men say the dull animal has missed the mark.
This Globe is a Theatre of War. Its Inhabitants are all Heroes. The little Ells in vinegar, and the annimalculi in pepper water, I believe are quarrelsome. The Bees are as warlike as the Romans, Russians, Britains or Frenchmen. Ants Catterpillars and Cankerworms, are the only tribes among whom I have not seen Battles; and Heaven itself, if we believe Hindoo’s, Jews, Christians & Mahometans has not always been at peace.
We need not trouble ourselves about these things, nor fret Ourselves because of Evil-doers; but “safely trust the Ruler with his Skies.” Nor need we dread the approach of dotage. Let it come if it must!!!
Thompson it seems, still delights in his four stories; and Stark remembered to the last his Bennington, and exalted in his Glory; the worst of the evil is that our friends will suffer more by our imbecility than we ourselves.
Diplomatick flickerings it seems have not yet ceased. It seems as if a Council of Ambassadors could never agree. In wishing for your health and happiness I am very Selfish, for I hope for more letters. This is worth more than Five-hundred Dollars to me, and will continue to give me more than a Thousand.—Mr Jay who is about your age, I am told, experiences more decay than you do.
I am your old Friend. 
J.A.